Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States concerning the merchandise referred to in the attached' Schedule “A”, as follows:
1. Said merchandise consists of binoculars and leather carrying cases which, in John P. Herber & Co., Inc. v. United States, C.D. 1519, this Court held to bé subject to appraisement separately according to the value of each class of article.
2. At the time of exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, are the unit prices shown in attached Schedule “A”, in U.S. currency, net, plus the cost of cases and packing as invoiced; the foreign value of such or similar merchandise being no higher.
3. The above appeals for reappraisement are abandoned as to all entries and merchandise not listed in the attached Schedule “A”, and the said appeals for reappraisement may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise herein involved, and that such values were the unit prices as shown in schedule “A,” attached hereto and made part of our decision herein, in *617United States currency, net, plus the cost of cases and packing, as invoiced.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent, the appeals are hereby dismissed.
Judgment will issue accordingly.